DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2021 and 07/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second interval" in ln. 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2017/0332359; “Tsai”).
Regarding claim 1, Tsai teaches a method for monitoring a physical downlink control channel, which is operable by a user equipment (UE) and comprises: 
receiving a physical layer signaling or a media access control (MAC) layer signaling from a network side, wherein the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or a plurality of UEs comprising the UE with respect to a physical downlink control channel (PDCCH) [Tsai ¶ 0243, Fig. 30: UE monitors a unified NR DCI format 0 for the first tier NR PDCCH (i.e. monitors/receives physical layer signaling; see also ¶ 0245: An alternative option of signaling the transmission mode is through MAC CE) in its search spaces, wherein the UE blindly decodes every candidate in its first tier NR PDCCH, and checks the CRS with its ID; ¶ 0244: If the CRC is successful, the UE can obtain the index of the second tier NR DCI format and an index to determine the second tier search space (i.e. monitoring behavior of the UE) from the NR DCI]; 
determining the monitoring behavior of the UE with respect to the PDCCH according to the physical layer signaling or the MAC layer signaling [Tsai ¶ 0244, Fig 30: UE can obtain the index of the second tier NR DCI format and an index to determine the second tier search space (i.e. monitoring behavior of the UE)].
Regarding claim 2, Tsai teaches the method according to claim 1, wherein receiving the physical layer signaling from the network side comprises: receiving a physical layer signaling on the PDCCH with a downlink control information (DCI) format [Tsai ¶ 0243, Fig. 30: UE monitors a unified NR DCI format 0 for the first tier NR PDCCH (i.e. monitors/receives physical layer signaling) in its search spaces; ¶ 0096: Downlink Control Information (DCI) is a predefined format in which the DCI is formed and transmitted in Physical Downlink Control Channel (PDCCH)].
Regarding claim 3, Tsai teaches the method according to claim 2, wherein cyclic redundancy check (CRC) of the PDCCH with the DCI format is scrambled by a radio network temporary identifier (RNTI) dedicated to the UE, or the CRC of the PDCCH with the DCI format is scrambled by an RNTI corresponding to the plurality of UEs [Tsai ¶ 0208: NR node may group at most K active UEs together and assign them a group ID, wherein the NR DCI format 0 messages for UEs in the group are attached to form a single message. The CRC parity bits are calculated based on the entire payload of the combined message, and then scrambled with the group ID].
Regarding claim 8, Tsai teaches a method for configuring a monitoring mode of a downlink control channel, which is operable by a network side device and comprises: 
transmitting a physical layer signaling or an MAC layer signaling to one or more UEs [Tsai ¶ 0243, Fig. 30: UE monitors a unified NR DCI format 0 for the first tier NR PDCCH (i.e. monitors/receives physical layer signaling; see also ¶ 0245: An alternative option of signaling the transmission mode is through MAC CE) in its search spaces, wherein the UE blindly decodes every candidate in its first tier NR PDCCH; see also ¶ 0316, Fig. 66: UE receives DL transmissions from a base station 114],
wherein the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the one or more UEs with respect to a PDCCH, [Tsai ¶ 0244: If the CRC is successful, the UE can obtain the index of the second tier NR DCI format and an index to determine the second tier search space (i.e. monitoring behavior of the UE) from the NR DCI].
Regarding claim 9, Tsai teaches the method according to claim 8, wherein transmitting the physical layer signaling to the one or more UEs comprises: transmitting the physical layer signaling to the one or more UEs on a PDCCH with a DCI format [Tsai ¶ 0243, Fig. 30: UE monitors a unified NR DCI format 0 for the first tier NR PDCCH (i.e. monitors/receives physical layer signaling) in its search spaces; ¶ 0096: Downlink Control Information (DCI) is a predefined format in which the DCI is formed and transmitted in Physical Downlink Control Channel (PDCCH)].
Regarding claim 10, Tsai teaches the method according to claim 9, wherein cyclic redundancy check (CRC) of the PDCCH with the DCI format is scrambled by a [Tsai ¶ 0208: NR node may group at most K active UEs together and assign them a group ID, wherein the NR DCI format 0 messages for UEs in the group are attached to form a single message. The CRC parity bits are calculated based on the entire payload of the combined message, and then scrambled with the group ID].
Regarding claim 14, Tsai teaches a user equipment, comprising: 
a processor, a memory, and a computer program stored in the memory and capable of being executed by the processor [Tsai ¶ 0329, Fig. 67: WTRU 102 may include a processor 118, non-removable memory 130, removable memory 132; ¶ 0372: implementation of functions by processor using software stored in memory], wherein the processor is used to execute the computer program to: 
receive a physical layer signaling or a MAC layer signaling from a network side, wherein the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or a plurality of UEs comprising the UE with respect to a PDCCH [Tsai ¶ 0243, Fig. 30: UE monitors a unified NR DCI format 0 for the first tier NR PDCCH (i.e. monitors/receives physical layer signaling; see also ¶ 0245: An alternative option of signaling the transmission mode is through MAC CE) in its search spaces, wherein the UE blindly decodes every candidate in its first tier NR PDCCH, and checks the CRS with its ID; ¶ 0244: If the CRC is successful, the UE can obtain the index of the second tier NR DCI format and an index to determine the second tier search space (i.e. monitoring behavior of the UE) from the NR DCI]; 
determine the monitoring behavior of the UE with respect to the PDCCH according to the physical layer signaling or the MAC layer signaling [Tsai ¶ 0244, Fig 30: UE can obtain the index of the second tier NR DCI format and an index to determine the second tier search space (i.e. monitoring behavior of the UE)].
Regarding claim 15, Tsai teaches the user equipment according to claim 14, wherein the processor is further used to execute the computer program to: receive a physical layer signaling on the PDCCH with a DCI format [Tsai ¶ 0243, Fig. 30: UE monitors a unified NR DCI format 0 for the first tier NR PDCCH (i.e. monitors/receives physical layer signaling) in its search spaces; ¶ 0096: Downlink Control Information (DCI) is a predefined format in which the DCI is formed and transmitted in Physical Downlink Control Channel (PDCCH)].
Regarding claim 16, Tsai teaches the user equipment according to claim 15, wherein CRC of the PDCCH with the DCI format is scrambled by a RNTI dedicated to the UE, or the CRC of the PDCCH with the DCI format is scrambled by an RNTI corresponding to the plurality of UEs [Tsai ¶ 0208: NR node may group at most K active UEs together and assign them a group ID, wherein the NR DCI format 0 messages for UEs in the group are attached to form a single message. The CRC parity bits are calculated based on the entire payload of the combined message, and then scrambled with the group ID].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2019/0159167; “Wong”).
Regarding claim 4, Tsai teaches the method according to claim 1, wherein the physical layer signaling or the MAC layer signaling indicating the monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to the PDCCH comprises at least one of: 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to the PDCCH [Tsai ¶ 0244: the UE can obtain the index of the second tier NR DCI format and an index to determine the second tier search space from the NR DCI (i.e. physical layer signaling indicates a monitoring behavior); ¶ 0242: the NR PDCCH format should carry the same information as the second tier NR PDCCH defined above. The physical layer procedure and search space design could be the same as well; ¶ 0172: NR-PDCCH comprises candidates that are blindly decoded (here, physical layer signaling, i.e., DCI of first-tier PDCCH, indicates a search space for monitoring a subsequent PDCCH, wherein a second-tier search space may comprise candidates (i.e.]; 
[Tsai ¶ 0172: the UE may start to blind decode for all possible NR-PDCCH candidates, wherein there may be many different NR-DCI formats, therefore a significant number of attempts may be required to successfully decode the NR-PDCCH];
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more RNTI types [Tsai ¶ 0172: the UE may start to blind decode for all possible NR-PDCCH candidates (i.e. search space), wherein there may be many different RNTIs, therefore a significant number of attempts may be required to successfully decode the NR-PDCCH] on the subsequent N slots; 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH belonging to one or more search spaces [Tsai ¶ 0243: UE determines the common search spaces and the UE specific search spaces for the first tier NR PDCCH];
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH belonging to one or more search space types [Tsai ¶ 0243: UE determines the common search spaces and the UE specific search spaces for the first tier NR PDCCH].

However, in a similar field of endeavor, Wong teaches a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH on subsequent N slots [Wong ¶ 0038: a set of NB-PDCCH search spaces is predefined in which each NB-PDCCH search space of the set consists of a set of candidates and a value of R.sub.MAX. The UE is then assigned one NB-PDCCH search space in the set of NB-PDCCH search spaces], wherein N is greater than or equal to 1 [Wong ¶ 0038: maximum repetition R.sub.MAX of an NB-PDCCH search space can be selected from the set of values (1, 2, 4, 8, 16, 32, 64, 128, 256, 512, 1024, 2048) (i.e. repetition level, N, is great or equal to 1)]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a search space for PDCCH according to physical layer or mac layer signaling as taught by Tsai with the method of indicating a search space with an associated repetition level as taught by Wong.  The motivation to do so would be to provide support for a large number of low latency, low bandwidth, and low complexity devices in a communication network [Wong ¶ 0004].
Regarding claim 5, Tsai in view of Wong teaches the method according to claim 4, wherein the monitoring behavior comprises at least one of: monitoring the PDCCH on a target time domain symbol, wherein the UE or the plurality of UEs comprising the UE monitor the PDCCH on the target time domain symbol [Tsai ¶ 0244, Fig 30: UE can obtain the index of the second tier NR DCI format and an index to determine the second tier search space (i.e. monitoring behavior of the UE); see Fig. 30: determining second search space and blind decoding PDCCH candidates; ¶ 0172: UE first tries to blindly decode the first CCE (see ¶ 0101: CCE is time-frequency resource) in the control channel candidate set of a subframe].
However, Tsai does not explicitly disclose wherein the monitoring behavior comprises at least one of: being whether to monitor the PDCCH on the subsequent N slots; and monitoring the PDCCH on the subsequent N slots.
However, Wong teaches wherein the monitoring behavior comprises at least one of: being whether to monitor the PDCCH on the subsequent N slots [Wong ¶ 0038: a set of NB-PDCCH search spaces is predefined in which each NB-PDCCH search space of the set consists of a set of candidates and a value of R.sub.MAX. The UE is then assigned one NB-PDCCH search space in the set of NB-PDCCH search spaces (i.e. a number of slots/repetitions is defined for a search space that may be monitored)]; and
monitoring the PDCCH on the subsequent N slots [Wong ¶ 0038: eNB uses one of the candidates in the search space to carry the NB-PDCCH, wherein the UE is not aware which candidate is used and so it must blind decode all the candidates in the search space in order to find the candidate used by the eNB for the NB-PDCCH wherein a search space my have a number of repetitions (i.e. repeated over N slots)].
The motivation to combine these references is illustrated in the rejection of claim 4 above.
Regarding claim 6, Tsai in view of Wong teaches the method according to claim 4, however, Tsai does not explicitly disclose wherein the subsequent N slots comprise at least one of: subsequent N continuous or discontinuous slots; subsequent N continuous or discontinuous downlink slots; subsequent N continuous or discontinuous downlink slots and/or flexible slots, wherein a time domain symbol comprised in the downlink slot is a downlink symbol or a flexible symbol.
However, Wong teaches wherein the subsequent N slots comprise at least one of: subsequent N continuous or discontinuous slots [Wong ¶ 0038, Fig. 5: repetitions of PDCCH shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions]; 
subsequent N continuous or discontinuous downlink slots [Wong ¶ 0038, Fig. 5: repetitions of PDCCH (i.e. DL slot) shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions]; 
subsequent N continuous or discontinuous downlink slots and/or flexible slots, wherein a time domain symbol comprised in the downlink slot is a downlink symbol or a flexible symbol [Wong ¶ 0038, Fig. 5: repetitions of PDCCH (i.e. DL slot) shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions; the limitations of claim 6 are written in the alternative, therefore, it is not necessary for examiner to show teaching of each and every alternative limitations].
The motivation to combine these references is illustrated in the rejection of claim 4 above.
Regarding claim 7, Tsai in view of Wong teaches the method according to claim 4, wherein there is an interval between a slot in which the physical layer signaling or the [Tsai ¶ 0243, Fig. 30: UE monitors for the first tier NR PDCCH (i.e. monitors/receives physical layer signaling; see also ¶ 0245: An alternative option of signaling the transmission mode is through MAC CE) in its search spaces, wherein the UE blindly decodes every candidate in its first tier NR PDCCH, and checks the CRS with its ID; ¶ 0244: when CRC is successful the UE can obtain the index of the second tier NR DCI format and an index to determine the second tier search space (i.e. the information in the higher-layer/MAC signaling indicates an index of a second search space, therefore, the interval between successful CRC and the location of the search space is configured by the network); the limitations of claim 7 are written in the alternative, therefore, it is not necessary for examiner to show teaching of each and every alternative limitations].
Regarding claim 11, Tsai teaches the method according to claim 8, wherein the physical layer signaling or the MAC layer signaling indicating the monitoring behavior of the one or more UEs with respect to the PDCCH comprises at least one of: 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the one or more UEs with respect to the PDCCH [Tsai ¶ 0244: the UE can obtain the index of the second tier NR DCI format and an index to determine the second tier search space from the NR DCI (i.e. physical layer signaling indicates a monitoring behavior); ¶ 0242: the NR PDCCH format should carry the same information as the second tier NR PDCCH defined above. The physical layer procedure and search space design could be the same as well; ¶ 0172: NR-PDCCH comprises candidates that are blindly decoded (here, physical layer signaling, i.e., DCI of first-tier PDCCH, indicates a search space for monitoring a subsequent PDCCH, wherein a second-tier search space may comprise candidates (i.e.]; 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the one or more UEs with respect to a PDCCH with one or more DCI formats [Tsai ¶ 0172: the UE may start to blind decode for all possible NR-PDCCH candidates, wherein there may be many different NR-DCI formats, therefore a significant number of attempts may be required to successfully decode the NR-PDCCH]; 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more RNTI types [Tsai ¶ 0172: the UE may start to blind decode for all possible NR-PDCCH candidates (i.e. search space), wherein there may be many different RNTIs, therefore a significant number of attempts may be required to successfully decode the NR-PDCCH] on the subsequent N slots; 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH belonging to one or more search spaces [Tsai ¶ 0243: UE determines the common search spaces and the UE specific search spaces for the first tier NR PDCCH];
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH [Tsai ¶ 0243: UE determines the common search spaces and the UE specific search spaces for the first tier NR PDCCH].
However, Tsai does not explicitly disclose a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH on subsequent N slots, wherein N is greater than or equal to 1.
However, in a similar field of endeavor, Wong teaches a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH on subsequent N slots [Wong ¶ 0038: a set of NB-PDCCH search spaces is predefined in which each NB-PDCCH search space of the set consists of a set of candidates and a value of R.sub.MAX. The UE is then assigned one NB-PDCCH search space in the set of NB-PDCCH search spaces], wherein N is greater than or equal to 1 [Wong ¶ 0038: maximum repetition R.sub.MAX of an NB-PDCCH search space can be selected from the set of values (1, 2, 4, 8, 16, 32, 64, 128, 256, 512, 1024, 2048) (i.e. repetition level, N, is great or equal to 1)]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a search space for PDCCH according to physical layer or mac layer signaling as taught by Tsai with the method of indicating a search space with an associated repetition level as taught by Wong.  The motivation to do so would be to provide support for a large number of low latency, low bandwidth, and low complexity devices in a communication network [Wong ¶ 0004].
Regarding claim 12, Tsai in view of Wong teaches the method according to claim 11, wherein the monitoring behavior comprises at least one of: monitoring the PDCCH on a target time domain symbol, wherein the UE or the plurality of UEs comprising the UE monitor the PDCCH on the target time domain symbol [Tsai ¶ 0244, Fig 30: UE can obtain the index of the second tier NR DCI format and an index to determine the second tier search space (i.e. monitoring behavior of the UE); see Fig. 30: determining second search space and blind decoding PDCCH candidates; ¶ 0172: UE first tries to blindly decode the first CCE (see ¶ 0101: CCE is time-frequency resource) in the control channel candidate set of a subframe].
However, Tsai does not explicitly disclose wherein the monitoring behavior comprises at least one of: being whether to monitor the PDCCH on the subsequent N slots; and monitoring the PDCCH on the subsequent N slots.
However, Wong teaches wherein the monitoring behavior comprises at least one of: being whether to monitor the PDCCH on the subsequent N slots [Wong ¶ 0038: a set of NB-PDCCH search spaces is predefined in which each NB-PDCCH search space of the set consists of a set of candidates and a value of R.sub.MAX. The UE is then assigned one NB-PDCCH search space in the set of NB-PDCCH search spaces (i.e. a number of slots/repetitions is defined for a search space that may be monitored)]; and
monitoring the PDCCH on the subsequent N slots [Wong ¶ 0038: eNB uses one of the candidates in the search space to carry the NB-PDCCH, wherein the UE is not aware which candidate is used and so it must blind decode all the candidates in the search space in order to find the candidate used by the eNB for the NB-PDCCH wherein a search space my have a number of repetitions (i.e. repeated over N slots)].
The motivation to combine these references is illustrated in the rejection of claim 11 above.
Regarding claim 13, Tsai in view of Wong teaches the method according to claim 11, however, Tsai does not explicitly disclose wherein the subsequent N slots comprise at least one of: subsequent N continuous or discontinuous slots; subsequent N continuous or discontinuous downlink slots; subsequent N continuous or discontinuous downlink slots and/or flexible slots, wherein a time domain symbol comprised in the downlink slot is a downlink symbol or a flexible symbol.
However, Wong teaches wherein the subsequent N slots comprise at least one of: subsequent N continuous or discontinuous slots [Wong ¶ 0038, Fig. 5: repetitions of PDCCH shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions]; 
subsequent N continuous or discontinuous downlink slots [Wong ¶ 0038, Fig. 5: repetitions of PDCCH (i.e. DL slot) shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions]; 
subsequent N continuous or discontinuous downlink slots and/or flexible slots, wherein a time domain symbol comprised in the downlink slot is a downlink symbol or a flexible symbol [Wong ¶ 0038, Fig. 5: repetitions of PDCCH (i.e. DL slot) shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions; the limitations of claim 6 are written in the alternative, therefore, it is not necessary for examiner to show teaching of each and every alternative limitations].

Regarding claim 17, Tsai teaches the user equipment according to claim 14, wherein the physical layer signaling or the MAC layer signaling indicating the monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to the PDCCH comprises at least one of: 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to the PDCCH [Tsai ¶ 0244: the UE can obtain the index of the second tier NR DCI format and an index to determine the second tier search space from the NR DCI (i.e. physical layer signaling indicates a monitoring behavior); ¶ 0242: the NR PDCCH format should carry the same information as the second tier NR PDCCH defined above. The physical layer procedure and search space design could be the same as well; ¶ 0172: NR-PDCCH comprises candidates that are blindly decoded (here, physical layer signaling, i.e., DCI of first-tier PDCCH, indicates a search space for monitoring a subsequent PDCCH, wherein a second-tier search space may comprise candidates (i.e.]; 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH with one or more DCI formats [Tsai ¶ 0172: the UE may start to blind decode for all possible NR-PDCCH candidates, wherein there may be many different NR-DCI formats, therefore a significant number of attempts may be required to successfully decode the NR-PDCCH];
[Tsai ¶ 0172: the UE may start to blind decode for all possible NR-PDCCH candidates (i.e. search space), wherein there may be many different RNTIs, therefore a significant number of attempts may be required to successfully decode the NR-PDCCH] on the subsequent N slots; 
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH belonging to one or more search spaces [Tsai ¶ 0243: UE determines the common search spaces and the UE specific search spaces for the first tier NR PDCCH];
that the physical layer signaling or the MAC layer signaling indicates a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH belonging to one or more search space types [Tsai ¶ 0243: UE determines the common search spaces and the UE specific search spaces for the first tier NR PDCCH].
However, Tsai does not explicitly disclose a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH on subsequent N slots, wherein N is greater than or equal to 1.
However, in a similar field of endeavor, Wong teaches a monitoring behavior of the UE or the plurality of UEs comprising the UE with respect to a PDCCH on subsequent N slots [Wong ¶ 0038: a set of NB-PDCCH search spaces is predefined in which each NB-PDCCH search space of the set consists of a set of candidates and a value of R.sub.MAX. The UE is then assigned one NB-PDCCH search space in the set of NB-PDCCH search spaces], wherein N is greater than or equal to 1 [Wong ¶ 0038: maximum repetition R.sub.MAX of an NB-PDCCH search space can be selected from the set of values (1, 2, 4, 8, 16, 32, 64, 128, 256, 512, 1024, 2048) (i.e. repetition level, N, is great or equal to 1)]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a search space for PDCCH according to physical layer or mac layer signaling as taught by Tsai with the method of indicating a search space with an associated repetition level as taught by Wong.  The motivation to do so would be to provide support for a large number of low latency, low bandwidth, and low complexity devices in a communication network [Wong ¶ 0004].
Regarding claim 18, Tsai in view of Wong teaches the user equipment according to claim 17, wherein the monitoring behavior comprises at least one of: monitoring the PDCCH on a target time domain symbol, wherein the UE or the plurality of UEs comprising the UE monitor the PDCCH on the target time domain symbol [Tsai ¶ 0244, Fig 30: UE can obtain the index of the second tier NR DCI format and an index to determine the second tier search space (i.e. monitoring behavior of the UE); see Fig. 30: determining second search space and blind decoding PDCCH candidates; ¶ 0172: UE first tries to blindly decode the first CCE (see ¶ 0101: CCE is time-frequency resource) in the control channel candidate set of a subframe].
However, Tsai does not explicitly disclose wherein the monitoring behavior comprises at least one of: being whether to monitor the PDCCH on the subsequent N slots; and monitoring the PDCCH on the subsequent N slots.
[Wong ¶ 0038: a set of NB-PDCCH search spaces is predefined in which each NB-PDCCH search space of the set consists of a set of candidates and a value of R.sub.MAX. The UE is then assigned one NB-PDCCH search space in the set of NB-PDCCH search spaces (i.e. a number of slots/repetitions is defined for a search space that may be monitored)]; and
monitoring the PDCCH on the subsequent N slots [Wong ¶ 0038: eNB uses one of the candidates in the search space to carry the NB-PDCCH, wherein the UE is not aware which candidate is used and so it must blind decode all the candidates in the search space in order to find the candidate used by the eNB for the NB-PDCCH wherein a search space my have a number of repetitions (i.e. repeated over N slots)].
The motivation to combine these references is illustrated in the rejection of claim 17 above.
Regarding claim 19, Tsai in view of Wong teaches the user equipment according to claim 17, however, Tsai does not explicitly disclose wherein the subsequent N slots comprise at least one of: subsequent N continuous or discontinuous slots; subsequent N continuous or discontinuous downlink slots; subsequent N continuous or discontinuous downlink slots and/or flexible slots, wherein a time domain symbol comprised in the downlink slot is a downlink symbol or a flexible symbol.
However, Wong teaches wherein the subsequent N slots comprise at least one of: subsequent N continuous or discontinuous slots [Wong ¶ 0038, Fig. 5: repetitions of PDCCH shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions]; 
subsequent N continuous or discontinuous downlink slots [Wong ¶ 0038, Fig. 5: repetitions of PDCCH (i.e. DL slot) shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions]; 
subsequent N continuous or discontinuous downlink slots and/or flexible slots, wherein a time domain symbol comprised in the downlink slot is a downlink symbol or a flexible symbol [Wong ¶ 0038, Fig. 5: repetitions of PDCCH (i.e. DL slot) shown in Fig. 5 are continuous; Fig. 9 shows discontinuous CCS1 repetitions; the limitations of claim 6 are written in the alternative, therefore, it is not necessary for examiner to show teaching of each and every alternative limitations].
The motivation to combine these references is illustrated in the rejection of claim 17 above.
Regarding claim 20, Tsai teaches a network side device [¶ 0316, Fig. 66: UE receives DL transmissions from a base station 114] to implement the steps of the method for configuring the monitoring mode of the downlink control channel according to claim 8 [see rejection of claim 8 above], however, Tsai does not explicitly disclose the network side device comprising: a processor, a memory, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program.
However, Wong teaches the network side device comprising: a processor, a memory, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program [Wong ¶ 0033: eNB having controller (i.e. processor) 413 and storage 422; ¶¶ 0157 & 0159: non-transitory machine-readable medium carrying such software which may be used to implement disclosed embodiments].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a search space for PDCCH according to physical layer or mac layer signaling as taught by Tsai with a system for indicating a search space with an associated repetition level, wherein the indicating system is an eNB having processor, memory, and software for implementation as taught by Wong.  The motivation to do so would be to provide support for a large number of low latency, low bandwidth, and low complexity devices in a communication network [Wong ¶ 0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN P COX/Primary Examiner, Art Unit 2474